Citation Nr: 1045665	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  07-10 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1968 to February 
1971 and April 1980 to May 1989.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska, 
which, in pertinent part, denied service connection for sleep 
apnea, to include as secondary to diabetes mellitus.   

The issue has been recharacterized to comport to the evidence of 
record, and to the fact that the Veteran's claim, as will be 
discussed below, is being granted on a direct basis.  

The Veteran testified before a Veterans Law Judge at a hearing at 
the RO in May 2008.  A transcript of the hearing is of record.  
The Veterans Law Judge before whom the Veteran testified in May 
2008 is no longer a Board employee, however in an October 2010 
letter the Veteran indicated that he does not want another Board 
hearing.  

The Board remanded the Veteran's claim for additional development 
in November 2008.  


FINDING OF FACT

Resolving all doubt, the competent evidence shows a relationship 
between the current sleep apnea and service.






CONCLUSION OF LAW

The criteria for service connection for sleep apnea have been 
met.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

The claim of service connection for sleep apnea has been 
considered with respect to VA's duties to notify and assist.  
Given the favorable outcome noted above, no conceivable prejudice 
to the Veteran could result from this decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Analysis

The Veteran seeks service connection for sleep apnea.  The 
Veteran contends that his current sleep apnea began during 
service.  He testified at his May 2008 hearing that his sleep 
apnea began with his weight gain during service, and that he 
would wake, stop breathing, and his legs would shake during 
sleep. 

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  38 C.F.R. 
§ 3.303(d).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and (3) 
medical evidence or other competent evidence of a nexus between 
the claimed in-service disease or injury and the present disease 
or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

The record shows a current sleep apnea disability.  Following 
service, June 1990 private treatment records note that the 
Veteran complained of a grabbing sensation and twitching of both 
legs for the past few years, and an impression of peripheral 
sensory motor neuropathy of unknown etiology, most likely related 
to alcohol usage, was given.  A June 1998 VA examination report 
conducted for post-traumatic stress disorder notes that the 
examiner concluded that the Veteran may well have sleep apnea and 
restless leg syndrome.  September 2003 private medical treatment 
records note that the Veteran keeps his room saturated with 
oxygen and that his wife wanted to have him report that he has 
sleep apnea.  VA treatment records dated in October 2004 note 
that the Veteran has a diagnosis of sleep apnea.  A March 2010 VA 
examination report notes that, following a review of a 
polysomnography report, a diagnosis of obstructive sleep apnea in 
the presence of morbid obesity was given.  

Service treatment records (STRs) dated in March 1983 notes that 
the Veteran weighed 182 pounds.  February 1987 STRs indicate that 
the Veteran was referred for weight loss diet instruction.  An 
examination conducted in February 1989 for the Veteran's Medical 
Board notes that he weighed 205 pounds.  Thus, it is clear that 
the Veteran gained weighed during his second period of active 
service.  

The Veteran is competent to report symptoms, such as waking up 
during the night and having twitching legs.  Charles v. Principi, 
16 Vet. App. 370 (2002) (finding a Veteran competent to testify 
to symptomatology capable of lay observation).  The Board also 
finds the Veteran's claims to be credible.

A March 2010 VA examination report notes that the examiner 
reviewed the Veteran's claim file.  The examiner noted that the 
Veteran's wife reported that he would stop breathing in the 
middle of the night and snored.  The examiner noted that the 
Veteran's sleep apnea is at least as likely as not service 
connected, but is less likely than not caused or aggravated by 
his diabetes type II.  The rationale for this opinion was that, 
considering the Veteran's obesity development during service, it 
is at least as likely as not that the Veteran did have some early 
symptoms of obstructive sleep apnea while in the military despite 
the absence of his STRs showing documentation of sleep apnea.  
The Veteran likely had early obstructive sleep apnea during 
service that may not have required treatment and therefore went 
undiagnosed and untreated until he became morbidly obese after 
service.  In the presence of advancing age he became more 
susceptible to obstructive sleep apnea symptoms.  
 
The March 2010 VA examiner provided a very detailed rationale 
supporting his opinion that diabetes mellitus did not cause the 
Veteran's sleep apnea, but because the Veteran's claim is being 
granted on a direct basis there is no need for the Board to 
discuss it.   

The March 2010 VA medical opinion is competent and there is no 
medical evidence of record indicating that the Veteran's sleep 
apnea did not have its onset during service.  Despite the RO's 
finding in a July 2010 supplemental statement of the case (SSOC) 
that the Veteran gained 26 pounds following his first period of 
active service and only 18 pounds during his second period of 
active service, the Board defers to a competent medical 
professional; in this case the March 2010 VA examiner.  The RO is 
alerted to Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Therefore, at the very least, the evidence is in equipoise and 
any doubt is resolved in the Veteran's favor.

Accordingly, service connection for sleep apnea is warranted.




ORDER

Entitlement to service connection for obstructive sleep apnea is 
granted.  





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


